REINHARD, Presiding Judge.
Plaintiff D. L. Erickson and plaintiff-m-tervenor Alternative Industries, Inc., appeal from the trial court’s order denying their motion to permit D. L. Erickson, a non-lawyer, to act as counsel for Alternative Industries, Inc. D. L. Erickson is the sole stockholder and director of Alternative Industries, Inc.
The trial court designated its order as final for the purposes of appeal. However, the right of appeal is provided by law, and the trial court cannot extend that right. State ex rel. State Highway Comm. v. Armacost Motors, Inc., 502 S.W.2d 330, 332 (Mo.1973). Section 512.020, RSMo. 1978, provides that a party to a civil suit may appeal from certain designated orders or from a final judgment. The order here is not one of those designated in § 512.020, and it is not a final judgment. A final, appealable judgment is' one that disposes of all issues and all parties in the case and leaves nothing for future determination. Bays v. Lueth, 323 S.W.2d 236, 237 (Mo.1959). The order here does not dispose of any of the issues raised in the pleadings, but merely denies the motion to permit the non-lawyer to represent the corporate-inter-venor. The order is not appealable.
Appeal dismissed.
SNYDER and CRIST, JJ., concur.